DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I directed to claims 1-8 in the reply filed on 05/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/31/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters 24, 28, 26, and 30  have all been used to designate the tooth stump positioning device in figures 1, 3, 5,7, and 8.  
reference characters 40, 48, and 50 have all been used to designate a side of the tooth stump in figures 3, 4, 6, and 8.  
reference characters 14 and 86 have all been used to designate the inside wall of the tooth stump receptacle in figures 8 and 10.  
reference characters 56, 58, and 60 have all been used to designate arms of the tooth stump in figures 5, 7, 10, and 12
reference characters 40, 48, and 50 have all been used to designate a side of the tooth stump in figures 3, 4, 6, and 8.  
reference characters 110 and 114 have all been used to designate a restoring element in Fig. 16.  
reference characters 118 and 122 have all been used to designate a side of the tooth stump in figures 3, 4, 6, and 8.  
reference characters 34 and 38 have all been used to designate an upper guide in figures 4, 8, and 11.  

reference character “16” has been used to designate both a tooth portion in figure 1 and side wall in figure 16.
  reference character “38” has been used to designate both an upper guide in figure 4 and a lower guide in figure 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: It contains the legal phrase “comprises” and “comprising”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling portion, positioning device, positioning element, restoring device, guide element in claim 1, restoring element in claim 2, and stabilizing element in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, limitation “positioning device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to provide any specific structure that would perform the function of positioning as it only repeats the phrase “positioning device” without any further explanation of how such function is actually achieved. While the specification recites that he positioning device comprises a “positioning element” and a “guide element” these terms also fail to provide any structure to achieve the function of positioning. 
Claim 1, limitation “restoring device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to provide any specific structure that would perform the function of restoring as it only repeats the phrase “restoring device” without any further explanation of how such function is actually achieved. While the specification recites that the restoring device comprises a “restoring element” this term also fails to provide any structure to achieve the function of restoring. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For purposes of examination the prior art structure for performing the claimed function will be considered to provide for the means plus function language. 
Claims 1 and 2 recite the limitation of  “a restoring device”, however it is unclear whether this is attempting to recite the structure of the restoring device of the receptacle or some possible element of the tooth stump. The claim is only directed to “ a tooth stump for a dental model” and thus the “dental model” is not part of the tooth stump nor is any structure the model part of the tooth stump. As such the language of claim 1 that recites the restoring device causes the deflection of the positioning element is rendered unclear. The positioning element would only deflect when pressed against some external device and thus it would appear the restoring device is not part of the tooth stump. The specification fails to adequately clarify whether the restoring element 28 is part of the tooth stump positioning element as it only refers to the drawings and the drawing element 28 is an arrow to the tooth stump inside a model and is pointed too by several other reference numerals as addressed in the objection to the drawings above. As such the claim is rendered unclear and indefinite. For purposes of examination any prior art with a surface that would be part of contacting with a model to transmit a reflection will be deemed to provide for the claim limitation.  Clarification is required.
Claim 6 recites the limitation "the coupling sleeve" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boronkay et al. (US 2013/0216980 A1).
	Regarding claim 1, Boronkay discloses a tooth stump for a dental mode (Fig. 10, 13, 14-23 showing various tooth stumps), said tooth stump comprises a tooth portion in the form of a human or animal tooth (Fig. 10, 13, 14-23 showing various tooth stumps having upper portion in the form of  a tooth, Fig. 1 element 14) and a coupling portion defining a coupling portion longitudinal axis for force-locking and/or positive-locking engagement with the at least one tooth stump receptacle of the dental model in a coupling position (Fig. 1 element 20, Figs. 14-23 showing similar elements), the tooth stump comprising a positioning device for defined spatial positioning of the tooth stump in the tooth stump receptacle in the coupling position (Figs 14-23 having shafts with exterior shapes that define spatial positioning by their cross sectional shapes, Applicant fails to disclose any particular structure that would provide for the positioning device.  Boronkay discloses shafts for the function claimed as having shapes that would position them in some receptacle.  Because both applicant’s function and Boronkay disclose a device that perform the same function, the structure of Boronkay is considered to be identical means structure under the 112f analysis.  Should applicant disagree the structure provides for the claimed function, examiner maintains the cited positioning device of Boronkay would be functionally equivalent structure), wherein the positioning device comprises at least one positioning element (Fig. 14 elements 72, Fig. 15 elements 74, Fig. 16 elements 76, Fig. 17 element 76, Fig. 20 all of element  ending in 84, Fig. 21 elements 88, Fig. 23 elements 88, Applicant discloses the positioning element as comprising a spring-loaded joint on page 8.  Boronkay discloses the cited positioning for the function claimed as being a spring jointed elements in the cited figures and compliant elements which compression in a spring manner in paragraphs [0045] and [0053].  Because both applicant’s disclosure and Boronkay disclose the positiong element as a jointed elements of springs for performing the same function, the structures are considered to be identical structures under the 112f analysis.  Should applicant disagree the structures are identical, examiner maintains the cited springing jointed elements of Boronkay would be functionally equivalent structure) formed on the coupling portion, wherein the at least one positioning element can be deflected from a basic position against the action of a restoring device ( Fig. 14 elements 72, Fig. 15 elements 74, Fig. 16 elements 76, Fig. 17 element 76, Fig. 20 all of element  ending in 84, Fig. 21 elements 88, Fig. 23 elements 88 having physical surfaces that would cause them the move then contacted and thus provide some function of restoring. Applicant fails to disclose any particular structure that would provide for the restoring device.  Boronkay discloses structure for the function claimed as having surfaces that when contacting some external element in use would be the structure to cause restoring of force. Because both applicant’s function and that of Boronkay disclose a device that performs the same function, the cited structure of Boronkay is considered to be identical means structure under the 112f analysis.  Should applicant disagree the structure provides for the claimed function, examiner maintains the cited restoring device of Boronkay would be functionally equivalent structure) into a holding position displaced towards or away from the coupling portion longitudinal axis or substantially towards or away from the coupling portion longitudinal axis, wherein the at least one positioning element, when it is in the holding position, is deflected from the basic position against the action of the restoring device (paragraphs [0045] and [0053] disclosing the cited elements would be compliantly compressed and thus would be deflected towards or away from the axis of the tooth stump) , wherein the positioning device comprises at least one guide element arranged or formed on the at least one positioning element (Fig. 8 element 58 and equivalent structures in Fig. 14015, Fig. 16, 17 the wrap around elements having elements 76 extending from, Fig. 20 element that end in element 86, Fig. 21 bump out that holds element 88 on left side, Fig. 23 elements 88 and 100, Applicant discloses the guide elements as comprising a protrusions and grooves on page 9.  Boronkay discloses the cited guides for the function claimed as being a protrusions and groove elements in the cited figures. Because both applicant’s disclosure and Boronkay disclose the guide elements as a protrusions or groove for performing the same function, the structures are considered to be identical structures under the 112f analysis.  Should applicant disagree the structures are identical, examiner maintains the cited guide elements of Boronkay would be functionally equivalent structure).  
Regarding claim 2, Boronkay further discloses wherein the restoring device comprises at least one restoring element (Applicant discloses the restoring element as comprising a spring-elastic or substantially spring elastic on page 8.  Boronkay discloses the cited positioning for the function claimed as being compliant elements which compression in a spring manner in paragraphs [0045] and [0053].  Because both applicant’s disclosure and Boronkay disclose the positiong element as a restoring elements of springing elements for performing the same function, the structures are considered to be identical structures under the 112f analysis.  Should applicant disagree the structures are identical, examiner maintains the cited compressible compliant elements of Boronkay would be functionally equivalent structure), against the action of which the at least one positioning element can be deflected into the holding position 
wherein in particular a) the at least one restoring element is spring-elastic or substantially spring-elastic (Fig. 14 elements 72, Fig. 15 elements 74, Fig. 16 elements 76, Fig. 17 element 76, Fig. 20 all of element  ending in 84, Fig. 21 elements 88, Fig. 23 elements 88 having physical material properties that would cause them the move then contacted and thus provide some function of restoring as being compressible compliant elements in paragraph [0045])  
and/or b) the at least one positioning element comprises or forms the at least one restoring element (the restoring elements being the surfaces of Fig. 14 elements 72, Fig. 15 elements 74, Fig. 16 elements 76, Fig. 17 element 76, Fig. 20 all of element  ending in 84, Fig. 21 elements 88, Fig. 23 elements 88, the surface portions being of the compliant compression material of the positioning elements).  
Regarding claim 3, Boronkay further discloses wherein a) the at least one positioning element is held or formed or supported on the coupling portion resiliently and/or b) the at least one positioning element can be pivoted or rolled in or out about a deflection axis running parallel or transversely, in particular perpendicularly, to the coupling portion longitudinal axis and/or c) the tooth stump comprises one, two, three, four or more positioning elements and/or d) a plurality of positioning elements is provided, in particular two, three or four, and wherein the positioning elements are arranged or formed evenly distributed over a periphery of the coupling portion, wherein in particular the plurality of positioning elements is arranged or formed on the coupling portion so as to be oriented in the same direction in relation to the coupling portion longitudinal axis (Fig. 14, elements 72,  Fig. 16, 17 elements 76  provide for a, c, and d; Fig. 20 portions ending at elements 84 provide for a-d). 
Regarding claim 4, Borokay further discloses wherein two or more guide elements are arranged or formed on the at least one positioning element, wherein in particular a connecting line of the two or more guide elements runs parallel to the coupling portion longitudinal axis (Figs. 15-17 elements 74 and the elements equivalent to 74 in Fig. 16 and 17 are two separate guiding elements where a line that would be between them would be generally parallel to the long axis,  Fig. 21 elements 94 and thin attachment to the left upper element 88 are two separate guiding elements where a line that would be between them would be generally parallel to the long axis,  Fig. 23 elements 94 and 100 are interpreted as two separate guiding elements with a line that would be between them being parallel to the long axis).  
Regarding claim 5, Boronkay further discloses where the at least one guide element is configured in the form of a guide protrusion or in the form of a guide groove and/or the at least one guide element is arranged or formed on an outer surface of the at least one positioning element facing away from the coupling portion longitudinal axis and/or-3- the at least one guide element has a sliding surface facing in the distal direction (Fig. 14-17 the guide elements being various protrusions or grooves, Fig. 20 element 86 being a protrusion, Fig. 21 being protrusions, Fig. 23 elements 88 being and 100 being protrusion and grooves therebetween), and/or where the coupling portion is formed of a coupling sleeve and/or the coupling portion comprises a coupling portion stabilizing device that surround a coupling the sleeve and comprises a stabilizing element and/or is cross shaped in cross section in relation the coupling portion of the longitudinal axis (fig. 20 element 84 are parts of a sleeve that for a stabilizing device by protruding out at their ends forming a cross shape, Applicant discloses the stabilizing device and element as comprising a bar or wall on page 29.  Boronkay discloses the cited positioning for the function claimed as being bars extending from walls in the cited figures.  Because both applicant’s disclosure and Boronkay disclose the stabilizing device element as a bars or walls for performing the same function, the structures are considered to be identical structures under the 112f analysis.  Should applicant disagree the structures are identical, examiner maintains the cited bars and/or walls of Boronkay would be functionally equivalent structure), 
Regarding claim 6, Boronkay further discloses wherein the coupling portion is delimited on the distal side by a peripheral edge and comprises a stand element protruding distally beyond the edge, wherein in particular the stand element a) is planar (Figs. 14-15, 21, 23, all having an edge with a stand with a planar end such as element 94).
Regarding claim 7, Boronkay further discloses wherein the coupling portion comprises a peripheral wall (Fig. 1 element 20, Figs. 14-23 showing similar elements all having a perimeter and thus peripheral wall), and wherein the at least one positioning element forms part of the wall (Figs 14-23 having shafts with exterior shapes that define spatial positioning by their cross sectional shapes as addressed above in claim 1), wherein in the at least one positioning element has a free end and is formed by a gap in the wall, wherein in particular the gap comprises a gap portion running parallel or substantially parallel to the coupling portion longitudinal axis (Fig. 20 element 84 having a gap on either side of element 84 parallel to the longitudinal axis).
Regarding claim 8, Boronkay further discloses wherein a) the coupling portion has a basic cross-sectional shape in relation to the coupling portion longitudinal axis which deviates from a circular shape, wherein in particular the basic cross-sectional shape is oval or polygonal, in particular triangular, quadrangular or pentagonal (Fig. 1 element 20, Figs. 14-23 showing similar elements are all non-circular and in particular are polygonal or quadrangular), and/or b) the tooth stump is formed in one piece, in particular is monolithic (paragraph [0039 and paragraph [0050] disclosing the entire stump is fabricated as one either by milling from a block or by additive manufacturing)  and/or c) the tooth stump is formed by an additive manufacturing process, in particular by 3D printing ([0050] disclosing the entire stump is fabricated by additive manufacturing) -5 - and/or d) the tooth stump is formed from a plastics material (paragraph [0044] lines 1-3 disclosing the stump is formed from polymers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        06/15/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772